DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
file provisions of the AIA .
                                                        Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/061,689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims structures and limitations are similar except for some naming convention such as connector assembly, harness, signal lines, traces, etc. … 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1, Application No. 17/061,689 discloses: A connector assembly comprising a connecting object, a connector and a mating connector, the connecting 
the signal line has a signal contact portion; the shield layer covers the wiring layer via the first insulator which is positioned between the shield layer and the wiring layer;
the shield layer has at least two shield contact portions; each of the shield contact portions and the signal contact portion is exposed outside the connecting object;
the connector is attached with the connecting object; the connector is mateable with the mating connector along a first direction; the connector comprises a holding member;
the holding member partially holds the connecting object; the mating connector comprises at least one mating signal terminal and at least two mating ground terminals; the signal contact portion is positioned between two of the mating ground terminals in a second direction perpendicular to the first direction under a mated stare where the connector is mated with the mating connector; the signal contact portion is brought into contact with the mating signal terminal under the mated state; and the shield contact portions are brought into contact with the mating ground terminals, respectively, under the mated state (see claim 1).
	Regarding claim 2, Application No. 17/061,689 discloses: the mating connector has a coupling portion; the coupling portion is made of conductor; and
the coupling portion couples the mating ground terminals with each other so that the mating ground terminals are integrated with each other (see claim 3).
Regarding claim 3, Application No. 17/061,689 discloses: the connecting object with the sheet-like shape has an additional shield layer and a second insulator; the 
the wiring layer is positioned between the shield layer and the additional
shield layer in a third direction perpendicular to both the first direction and the second
direction (see claim 4).
	Regarding claim 4, Application No. 17/061,689 discloses: the at least one signal line includes two of the signal lines which constitute a differential pair; and
the at least one mating signal terminal includes two of the mating signal
terminals which correspond to the differential pair (see claim 5).
Regarding claim 5, Application No. 17/061,689 discloses: the wiring layer has an area which corresponds to the shield contact portion in the second direction; and the area of the wiring layer is provided with no conductive member (see claim 6).
Regarding claim 6, Application No. 17/061,689 discloses: the connecting object is a Flexible Flat Cable (FFC): see claim 7.
Regarding claim 7, Application No. 17/061,689 discloses: the holding member is provided with a cover portion which covers the at least one signal line; and the cover portion is positioned between two of the shield contact portions in the second direction (see claim 4).
Regarding claim 9, Application No. 17/061,689 discloses: A connector assembly comprising a connector and a mating connector, the connector being attachable with a connecting object having a sheet-like shape, wherein: the connecting object has a wiring layer, a conductive layer and an insulator; the wiring layer includes at least one 
the conductive layer has at least two second contact portions; the connector is mateable with the mating connector along a first direction; the connector comprises a holding member; the holding member partially holds the connecting object under an attached
state where the connector is attached with the connecting object; each of the first contact portion and the second contact portions is exposed outside the holding member under the attached state; the mating connector comprises at least one mating first terminal and at least two mating second terminals; under a mated state where the connector in the attached state is mated with the mating connector, the first contact portion is positioned between two of the mating second terminals in a second direction perpendicular to the first direction; the first contact portion is brought into contact with the mating first terminal under the mated state; and the second contact portions are brought into contact with the mating second terminals, respectively, under the mated state (see claim 9 or 10).
                                         Conclusion       Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                   08/27/2021